FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


KELSEY CASCADIA ROSE JULIANA;          No. 18-36082
XIUHTEZCATL TONATIUH M.,
through his Guardian Tamara Roske-        D.C. No.
Martinez; ALEXANDER LOZNAK;            6:15-cv-01517-
JACOB LEBEL; ZEALAND B., through             AA
his Guardian Kimberly Pash-Bell;
AVERY M., through her Guardian
Holly McRae; SAHARA V., through           ORDER
her Guardian Toa Aguilar; KIRAN
ISAAC OOMMEN; TIA MARIE
HATTON; ISAAC V., through his
Guardian Pamela Vergun; MIKO V.,
through her Guardian Pamel Vergun;
HAZEL V., through her Guardian
Margo Van Ummerson; SOPHIE K.,
through her Guardian Dr. James
Hansen; JAIME B., through her
Guardian Jamescita Peshlakai;
JOURNEY Z., through his Guardian
Erika Schneider; VICTORIA B.,
through her Guardian Daisy
Calderon; NATHANIEL B., through
his Guardian Sharon Baring; AJI P.,
through his Guardian Helaina Piper;
LEVI D., through his Guardian
Leigh-Ann Draheim; JAYDEN F.,
through her Guardian Cherri Foytlin;
NICHOLAS V., through his Guardian
Marie Venner; EARTH GUARDIANS, a
2              JULIANA V. UNITED STATES


nonprofit organization; FUTURE
GENERATIONS, through their
Guardian Dr. James Hansen,
                 Plaintiffs-Appellees,

                  v.

UNITED STATES OF AMERICA; MARY
B. NEYMAYR, in her official capacity
as Director of Council on
Environmental Quality; MICK
MULVANEY, in his official capacity
as Director of the Office of
Management and the Budget;
KELVIN K. DROEGEMEIR, Dr., in his
official capacity as Director of the
Office of Science and Technology
Policy; DAN BROUILLETTE, Dr., in
his official capacity as Secretary of
Energy; U.S. DEPARTMENT OF THE
INTERIOR; DAVID BERNHARDT, in his
official capacity as Secretary of
Interior; U.S. DEPARTMENT OF
TRANSPORTATION; ELAINE L. CHAO,
in her official capacity as Secretary
of Transportation; UNITED STATES
DEPARTMENT OF AGRICULTURE;
SONNY PERDUE, in his official
capacity as Secretary of Agriculture;
UNITED STATES DEPARTMENT OF
COMMERCE; WILBUR ROSS, in his
official capacity as Secretary of
Commerce; UNITED STATES
DEPARTMENT OF DEFENSE; MARK T.
                   JULIANA V. UNITED STATES                         3


 ESPER, in his official capacity as
 Secretary of Defense; UNITED
 STATES DEPARTMENT OF STATE;
 MICHAEL POMPEO, in his official
 capacity as Secretary of State;
 ANDREW WHEELER, in his official
 capacity as Administrator of the
 EPA; OFFICE OF THE PRESIDENT OF
 THE UNITED STATES; U.S.
 ENVIRONMENTAL PROTECTION
 AGENCY; U.S. DEPARTMENT OF
 ENERGY; DONALD J. TRUMP, in his
 official capacity as President of the
 United States,
                Defendants-Appellants.

                    Filed February 10, 2021

Before: Mary H. Murguia and Andrew D. Hurwitz, Circuit
     Judges, and Josephine L. Staton, * District Judge.

                               Order


                             ORDER

    The full court has been advised of the petition for
rehearing en banc. A judge requested a vote on whether to
rehear the matter en banc. The matter failed to receive a



     *
       The Honorable Josephine L. Staton, United States District Judge
for the Central District of California, sitting by designation.
4               JULIANA V. UNITED STATES

majority of the votes of the nonrecused active judges in favor
of en banc consideration. Fed R. App. P. 35.

  The petition for rehearing en banc, Dkt. 156, is
DENIED.

    Judges McKeown, Collins, Bress and VanDyke did not
participate in the consideration of the petition for rehearing
en banc.